Title: From Thomas Jefferson to Bernard Glenn, 7 July 1820
From: Jefferson, Thomas
To: Glenn, Bernard


Sir
Monticello
July 7. 20.
I am sorry it is not in my power to give you any information on the subject of your letter of June 20. just now recieved but it is now 40 years since the transactions have passed after which you enquire, and during upwards of 20 of those years I was absent from the state and generally my attention so occupied with other business as to prevent the mind ever recurring to the objects of your enquiry. every trace of them therefore is obliterated from my memory, and I can only express my regrets that I am unable to serve you, and assurances of my great respect.Th: Jefferson